Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5866 Filed 06/24/21 Page 1 of 16




             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 AFT MICHIGAN,

       Plaintiff,
                                       No. 17-13292
 v
                                       HON. LINDA V. PARKER
 PROJECT VERITAS, MARISA L.
 JORGE,                                MAG. ELIZABETH A. STAFFORD

       Defendants.

 Mark H. Cousens                       Ann M. Sherman
 Attorney for Plaintiff                Deputy Solicitor General
 26261 Evergreen Rd, Ste 110           Attorney for Intervening Party
 Southfield, MI 48076                  State of Michigan
 248-335-2150                          Michigan Department of Attorney
 cousens@cousenslaw.com                General
                                       P.O. Box 30212
                                       Lansing, MI 48909
                                       517-335-7628
                                       ShermanA@michigan.gov

 Stephen R. Klein                      Paul M. Mersino
 Attorney for Defendants               Attorney for Defendants
 Statecraft PLLC                       Butzel Long
 1629 K St NW, Ste 300                 150 W Jefferson, Ste 100
 Washington, DC 20006                  Detroit, MI 48226
 202-804-6676                          313-225-7000
 steve@statecraftlaw.com               mersino@butzel.com


      INTERVENOR ATTORNEY GENERAL DANA NESSEL’S
           MOTION FOR PERMISSION TO RESPOND
                TO DEFENDANTS’ MOTION
            FOR RECONSIDERATION (ECF #181)
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5867 Filed 06/24/21 Page 2 of 16




       NOW COMES Intervenor Michigan Attorney General Dana

 Nessel and respectfully requests, pursuant to E.D. L.R. 7.1(h)(2),

 permission to file a response to Defendants’ motion for reconsideration

 (ECF #181.) Attorney General Nessel says in support:

       1.   On June 9, 2021, following the Michigan Supreme Court’s

 decision not to consider the certified question on the interpretation of

 Michigan’s Eavesdropping Statute, Michigan Compiled Laws § 750.539

 et seq. Defendants filed a motion for reconsideration (ECF #181) of this

 Court’s decision (ECF #104) to grant in part and deny in part

 Defendants’ motion to dismiss Plaintiff’s Second Amended Complaint

 (ECF #74). Defendants’ motion to dismiss had argued, among other

 things, that Plaintiff had failed to plead a claim under Michigan’s

 Eavesdropping Statute (ECF #74 at PageID 2084.) More specifically,

 Defendants cited Sullivan v. Gray, 117 Mich. App. 476, 482 (1982),

 arguing that “a participant may tape-record the participant’s own

 conversation.” (Id. at PageID 2085–2086.)

       2.   In addressing Michigan’s Eavesdropping Statute, this Court

 noted that Michigan’s highest court had not yet addressed the question

 of whether a participant could record a private conversation, and opined



                                      2
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5868 Filed 06/24/21 Page 3 of 16




 that the Michigan Supreme Court would conclude that the statute

 would “not permit a participant to record a private conversation without

 the consent of all parties to the conversation.” (ECF #104 at PageID

 2529–2535.)

       3.   On June 10, this Court ordered Plaintiff AFT to respond to

 the motion for reconsideration. (ECF #183.) This Court did not order or

 invite Intervenor Attorney General to respond. (Id.)

       4.   Accordingly, pursuant to L.R 7.1(h), the Attorney General

 must seek leave of this Court in order to respond, and therefore does so

 here by means of this motion.

       5.   The Attorney General sought to intervene in this matter in

 order to defend state law to the extent its constitutionality was being

 challenged. (ECF #106.) This Court granted the motion. (ECF #110.)

       6.   Defendants, in their motion for reconsideration, argued,

 among other things, that “any finding that Michigan is an all-party

 consent state raises serious constitutional void-for-vagueness concerns.”

 (ECF #181, PageID 5309.)

       7.   To the extent this Court reaches that issue, Michigan’s law

 is not void for vagueness, as further argued in the attached response.



                                      3
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5869 Filed 06/24/21 Page 4 of 16




       8.   On June 24, 2021, counsel for the Attorney General sought

 concurrence in the filing of this motion, as required under E.D. L.R.

 7.1(a). Counsel for the Attorney General explained the nature of this

 motion and the arguments contained in the supporting brief.

 Defendants do not oppose the filing of the motion and response.

 Plaintiff AFT Michigan does not oppose the motion by the Intervener

 but asks that, if Intervener’s motion is granted, AFT Michigan be

 permitted to file a responsive brief.

       WHEREFORE, for the reasons stated in this motion and the

 proposed supporting brief, Intervenor Attorney General Dana Nessel

 seeks permission to file a short response to Defendants’ motion for

 reconsideration, and asserts that Michigan’s Eavesdropping Statute is

 not unconstitutionally vague.

                                    Respectfully submitted,

                                    Dana Nessel
                                    Attorney General

                                    /s/ Ann M. Sherman
                                    Ann M. Sherman P67762
                                    Deputy Solicitor General
                                    Attorneys for Intervening
                                    Party State of Michigan
                                    Michigan Dep’t of Attorney General
                                    P.O. Box 30212, Lansing, MI 48909


                                         4
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5870 Filed 06/24/21 Page 5 of 16




                                    517-335-7628
                                    ShermanA@michigan.gov
 Dated: June 24, 2021

                      CERTIFICATE OF SERVICE

 I hereby certify that on June 24, 2021, I electronically filed the above
 document(s) with the Clerk of the Court using the ECF System, which
 will provide electronic copies to counsel of record.

                                    /s/ Ann M. Sherman
                                    Ann M. Sherman P67762
                                    Deputy Solicitor General
                                    Attorneys for Intervening Party
                                    State of Michigan
                                    Michigan Dep’t of Attorney General
                                    P.O. Box 30212, Lansing, MI 48909
                                    517-335-7628
                                    ShermanA@michigan.gov




                                      5
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5871 Filed 06/24/21 Page 6 of 16




             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 AFT MICHIGAN,

       Plaintiff,
                                     No. 17-13292
 v
                                     HON. LINDA V. PARKER
 PROJECT VERITAS, MARISA
 L. JORGE,                           MAG. ELIZABETH A. STAFFORD

       Defendants.
                                                                        /

    INTERVENOR ATTORNEY GENERAL DANA NESSEL’S
                   RESPONSE TO
 DEFENDANT’S’ MOTION FOR RECONSIDERATION (ECF #181)

                                          Dana Nessel
                                          Attorney General


                                          Ann M. Sherman P67762
                                          Deputy Solicitor General
                                          Attorneys for Intervening Party
                                          State of Michigan
                                          Michigan Department of
                                          Attorney General
                                          P.O. Box 30212
                                          Lansing, MI 48909
                                          517-335-7628
                                          ShermanA@michigan.gov
 Dated: June 24, 2021
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5872 Filed 06/24/21 Page 7 of 16




                                    TABLE OF CONTENTS

                                                                                                       Page

 Certificate of Service ................................................................................. 5

 Table of Contents ....................................................................................... i

 Index of Authorities...................................................................................ii

 Concise Statement of Issues Presented .................................................. iii

 Controlling or Most Appropriate Authority............................................. iv

 Argument ................................................................................................... 1

 I.      Michigan’s Eavesdropping Statute, Michigan Compiled Laws
         § 750.539 et seq., is not unconstitutionally vague on its face. ......... 1

 Certificate of Service ................................................................................. 6




                                                       i
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5873 Filed 06/24/21 Page 8 of 16




                               INDEX OF AUTHORITIES

                                                                                                  Page

 Cases

 Bell v. Cone,
  543 U.S. 447 (2005) ........................................................................... iv, 4

 Ferrara v. Detroit Free Press, Inc.,
  52 F. App’x 229 (6th Cir. 2002) ..................................................... iv, 2, 3

 Grayned v. City of Rockford,
  408 U.S. 104 (1972) ................................................................................ 3

 People v. Lucas,
  470 N.W.2d 460 (1991) ........................................................................... 2

 Sullivan v. Gray,
  324 N.W.2d 58 (1982) .................................................................... iv, 1, 3

 Vill. of Hoffman Ests. v. Flipside, Hoffman Ests., Inc.,
   455 U.S. 489 (1982) ................................................................................ 3

 Statutes

 Michigan Compiled Laws § 750.539 et seq. ........................................ iii, 1

 Rules

 Mich. Ct. Rules 7.315(J) ............................................................................ 2




                                                    ii
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5874 Filed 06/24/21 Page 9 of 16




            CONCISE STATEMENT OF ISSUES PRESENTED

       1.    Is Michigan’s Eavesdropping Statute, Michigan Compiled
             Laws § 750.539 et seq., unconstitutionally vague?




                                      iii
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5875 Filed 06/24/21 Page 10 of 16




      CONTROLLING OR MOST APPROPRIATE AUTHORITY


 Bell v. Cone, 543 U.S. 447, 459–60 (2005)

 Ferrara v. Detroit Free Press, Inc., 52 F. App’x 229, 233 (6th Cir. 2002)

 Sullivan v. Gray, 324 N.W.2d 58 (1982)




                                       iv
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5876 Filed 06/24/21 Page 11 of 16




                                ARGUMENT

 I.    Michigan’s Eavesdropping Statute, Michigan Compiled
       Laws § 750.539 et seq., is not unconstitutionally vague on
       its face.

       On June 9, 2021, Defendants filed a motion for reconsideration of

 this Court’s denial of their motion to dismiss pursuant to 12(b)(6). (ECF

 #181; ECF #74.) Among their arguments, Defendants asserted that

 “any finding that Michigan is an all-party consent state raises serious

 constitutional void-for-vagueness concerns.” (ECF #181, PageID 5309.)

       Michigan’s Eavesdropping Statute, Michigan Compiled Laws

 § 750.539 et seq., is not unconstitutionally vague, and under no

 circumstances should be struck down on that basis. Under Michigan

 law, the Court of Appeals’ majority opinion in Sullivan v. Gray, 324

 N.W.2d 58 (1982), is the controlling law. Sullivan held that the

 Eavesdropping Statute does not prohibit a participant to a private

 conversation from recording and utilizing that recording. Id. at 60–61.

       The law is longstanding, having been in place some 40 years, and

 prosecutors are well aware of its existence. Indeed, Sullivan binds the

 state courts and thus prosecutors who would seek to prosecute because

 of the Eavesdropping Statute. See, e.g., People v. Lucas, 470 N.W.2d



                                       1
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5877 Filed 06/24/21 Page 12 of 16




 460, 472 n.19 (1991) (“[the eavesdropping statute] contemplates that an

 eavesdropper must be a third party not otherwise involved in the

 conversation being eavesdropped on”); Mich. Ct. Rules 7.315(J)

 (published decisions from the Court of Appeals have binding

 precedential effect on subsequent panels for any decision issue on or

 after November 1, 1990). Additionally, criminal defendants, who are

 charged with knowing existing law, have a basis on which to rely on

 that law.

       Notably, the Sixth Circuit cited to and relied on the majority

 opinion in Sullivan in resolving the question whether the district court

 erred dismissed a plaintiff’s claim against a newspaper under

 Michigan’s Eavesdropping statute. Ferrara v. Detroit Free Press, Inc.,

 52 F. App’x 229, 233 (6th Cir. 2002). The Sixth Circuit affirmed the

 district court’s dismissal, and in doing so, cited to Sullivan’s holding

 that the statute’s definition of eavesdropping precluded an action

 against a participant in the conversation. Id. Explaining that the

 participant to the conversation lawfully recorded the conversation in

 question and gave the newspaper permission to disclose the contents of

 the conversation, the Sixth Circuit noted that “[t]he court in Sullivan



                                       2
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5878 Filed 06/24/21 Page 13 of 16




 interpreted the language of the statute as ‘unambiguously exclud[ing]

 participant recording from the definition of eavesdropping by limiting

 the subject conversation to ‘the private discourse of others’.’ ” Id.

 (quoting Sullivan, 324 N.W.2d at 60). Notably, the Sixth Circuit had

 the opportunity to question the Sullivan holding—specifically here, to

 question its construction of the plain language of the Eavesdropping

 Statute—but did not do so. The Sixth Circuit certainly did not indicate

 that Michigan’s Eavesdropping Statute was unconstitutionally vague on

 its face.

       And rightly so. When a statute is subject to a facial to the

 vagueness of a law, a court should “uphold the challenge only if the

 enactment is impermissibly vague in all of its applications.” Vill. of

 Hoffman Ests. v. Flipside, Hoffman Ests., Inc., 455 U.S. 489, 494–95

 (1982). Vague laws offend several important values: not allowing a

 person “of ordinary intelligence a reasonable opportunity to know what

 is prohibited;” “trap[ping the innocent by not providing fair warning;”

 and allowing for “arbitrary and discriminatory enforcement” by those

 who must apply the standards. Id. at 498 (quoting Grayned v. City of

 Rockford, 408 U.S. 104, 108–109 (1972)).



                                       3
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5879 Filed 06/24/21 Page 14 of 16




       None of these values is implicated here. A person of ordinary

 intelligence could safely assume they were permitted to record a

 conversation to which they were a participant, and most importantly,

 they are not subject to prosecution for doing so, since, again, Michigan

 state courts are aware of the longstanding Sullivan decision and are

 bound to follow it. A state court’s narrowing construction of an

 otherwise vague law may ensure that constitutional standards are met.

 See, e.g., Bell v. Cone, 543 U.S. 447, 459–60 (2005) (“even assuming that

 the [Sixth Circuit] was correct to conclude that the State’s statutory

 aggravating circumstance was facially vague, the court erred in

 presuming that the State Supreme Court failed to cure this vagueness

 by applying a narrowing construction on direct appeal. The state court

 did apply such a narrowing construction, and that construction satisfied

 constitutional demands”).

       On September 28, 2021, this Court granted the Attorney General’s

 request (ECF #112) to have this Court certify the question of the proper

 interpretation of the Eavesdropping Statute to the Michigan Supreme

 Court (ECF #175). After extensive briefing on both sides of the issue,

 the Michigan Supreme Court declined to consider the question, thus



                                       4
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5880 Filed 06/24/21 Page 15 of 16




 leaving in place the Court of Appeals’ majority opinion in Sullivan as

 the controlling law. Accordingly, Michigan residents continue to be on

 notice that Michigan is a one-party consent state.

       In short, Sullivan is the controlling law in Michigan and

 Michigan’s Eavesdropping Statute is not unconstitutionally vague.

                                     Respectfully submitted,

                                     Dana Nessel
                                     Attorney General


                                     /s/ Ann M. Sherman
                                     Ann M. Sherman P67762
                                     Deputy Solicitor General
                                     Attorneys for Intervening Party
                                     State of Michigan
                                     Michigan Dep’t of Attorney General
                                     P.O. Box 30212, Lansing, MI 48909
                                     517-335-7628
                                     ShermanA@michigan.gov
 Dated: June 24, 2021




                                       5
Case 4:17-cv-13292-LVP-EAS ECF No. 184, PageID.5881 Filed 06/24/21 Page 16 of 16




                       CERTIFICATE OF SERVICE

 I hereby certify that on June 24, 2021, I electronically filed the above

 document(s) with the Clerk of the Court using the ECF System, which

 will provide electronic copies to counsel of record.

                                     /s/ Ann M. Sherman
                                     Ann M. Sherman P67762
                                     Deputy Solicitor General
                                     Attorneys for Intervening Party
                                     State of Michigan
                                     Michigan Dep’t of Attorney General
                                     P.O. Box 30212, Lansing, MI 48909
                                     517-335-7628
                                     ShermanA@michigan.gov




                                       6
